977 F.2d 586
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David Paul HEISINGER, Appellant,v.Charles H. CRANDELL, Superintendent, Yankton Federal PrisonCamp, Appellee.
No. 92-1801.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 28, 1992.Filed:  October 1, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
David Heisinger appeals the judgment of the district court1 denying his application for a writ of habeas corpus under 28 U.S.C. § 2241.  Heisinger claimed the United States Parole Commission erroneously denied him parole in reliance on contested information in the presentence report (PSR)-information which the sentencing court expressly disregarded.  Heisinger also claimed the Commission wrongly refused to credit his sentence with time served under pretrial trial house arrest.  The district court denied relief on both issues.


2
Federal courts do not have jurisdiction to review substantive decisions of the Parole Commission.   Jones v. United States Bureau of Prisons, 903 F.2d 1178, 1183 (8th Cir. 1990).  Rather, a court may examine Commission action only to determine whether it was within constitutional and statutory limits.   Edmundson v. Turner, 954 F.2d 510, 512-13 (8th Cir. 1992) (citing  Jones, 903 F.2d at 1184 n.15).  The Commission did not exceed those limits here by considering disputed portions of the PSR.  See Blue v. Lacy, 857 F.2d 479, 481 (8th Cir. 1988) (per curiam).


3
Heisinger's claim for sentence credit also fails.  See Starchild v. Federal Bureau of Prisons, No. 90-5366, 1992 WL 198863, at * 1 (8th Cir.  Aug. 19, 1992) (no credit for time spent under house arrest, however restrictive the conditions).


4
Accordingly, the judgment is affirmed.



1
 The Honorable Richard H. Battey, United States District Judge for the District of South Dakota